DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 03/04/2022 Amendments/Arguments, which directly traversed the rejections of the claims of the 11/24/2021 Office Action are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins (IDS reference – US 2004/0204852).
Regarding claim 1, Robbins discloses in Fig 1 a method for determining a position of a signal receiver based on pseudo-range determinations from signals received from a plurality of signal sources ([0047]), the method accounting for an environmental bias (i.e. reads on tropospheric and ionospheric delays ([0053]), comprising:
including in the pseudo-range determination associated with each signal received from the signal sources a function that represents the environmental bias (i.e. reads on tropospheric and ionospheric delays) by one or more parameters in addition to parameters representing the position of the signal receiver and a clock drift (i.e. clock error) of the signal receiver ([0053]; [0059]; [0060]; [0075]); and
jointly solving for values of the parameters of the function and the parameters representing the position of the signal receiver and the clock drift of the signal receiver ([0075]-[0076]; [0135]).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 2, Robbins discloses wherein the environmental bias comprises an interference from earth’s ionosphere (i.e. ionospheric delays) ([0053]).
Regarding claim 10, Robbins discloses jointly solving for values of the parameters comprise solving a set of linear equations ([0137]-[0138]).
Regarding claim 11, Robbins discloses wherein solving the set of linear equation comprises using a least-squares method ([0137]-[0138]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of Drescher et al (IDS reference – US 2016/0377730).
Regarding claim 3, Robbins does not disclose wherein the parameters associated with the parameters of the function comprise coefficients of terms that characterize an Ionosphere Pierce Point of the signal received (IPP) as claimed.  Drescher et al teach in the same field of endeavor a method for determining a position of a signal receiver ([0043]), wherein the parameters associated with the parameters of the function comprise coefficients of terms that characterize an Ionosphere Pierce Point of the signal received (IPP) ([0065]; [0100]; [0107]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robbins in view of Drescher et al to incorporate such parameters associated with the parameters of the function comprise coefficients of terms that characterize an Ionosphere Pierce Point of the signal received as taught by Drescher et al to gain the advantage of improving the estimation of the regional ionospheric delay function; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
Regarding claim 4, Robbins discloses wherein the terms characterize variations in longitude and latitude from a longitude and a latitude of the signal source associated with the signal received ([0119]-[0131]).
Regarding claim 5, Robbins discloses a factor that is multiplied to each coefficient ([0119]-[0130]).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of Ghinamo (IDS reference – US 2013/0265191).
Regarding claim 12, Robbins does not disclose wherein the least-squares method comprises a weighted least-squares method as claimed.  Ghinamo teaches in the same field of endeavor a method for determining a position of a signal receiver based on pseudo-range, wherein the least-squares method comprises a weighted least-squares method ([0024]; [0030]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robbins in view of Ghinamo to incorporate such least-squares method comprises a weighted least-squares method as taught by Ghinamo to gain the advantage of improving the position estimates based on the measurement at the receiver; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
Regarding claims 13-14, Robbins does not explicitly disclose wherein the weighted least-squares method uses weights related to thermal noise, wherein the weights comprise variances of thermal noise in each signal source as claimed.  Ghinamo teaches in the same field of endeavor the weighted least-squares method uses weights related to thermal noise ([(0015]), wherein the weights comprise variances of thermal noise in each signal source ([0016]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robbins in view of Ghinamo to incorporate such weighted least-squares method uses weights related to thermal noise, wherein the weights comprise variances of thermal noise in each signal source as taught by Ghinamo to gain the advantage of improving the position estimates based on the measurement at the receiver; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of Powe et al (IDS reference – US 2007/0027624).
Regarding claim 15, Robbins does not disclose using the values of the parameters of the function for weather forecast as claimed.  Powe et al teach in the same field of endeavor a method for determining a position of a signal receiver based on pseudo-range determinations ([0006]) that uses the values of the parameters of the function for weather forecast ([0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robbins in view of Powe et al to incorporate using the values of the parameters of the function for weather forecast as taught by Powe et al to gain the advantage of effectively predicting weather conditions that vary with time for improving the accuracy of the position obtainable from a GPS system; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 03/04/2022 regarding the rejections of the claims have been fully considered but they are not persuasive.
Applicant argues the prior art of Robbins does not teach a function that represents the environmental bias by one or more parameters; and jointly solving for values of the parameters of the function and the parameters representing the position of the signal receiver and the clock drift of the signal receiver as claimed.
Examiner respectfully disagrees for the reason that per MPEP 2111, the claims must be given their broadest reasonable interpretation.  Therefore, tropospheric and ionospheric delays as taught by Robbins broadly reads on “a function that represents the environmental bias by one or more parameters” as claimed.
Also, para [0053] states, “Network processor NP receives data from all reference stations in the composite data stream CDS and uses these data to estimate errors in the satellite ephemerides and clock polynomials broadcast by the GPS satellites.  These errors are used along with modeled tropospheric and ionospheric delays to calculate corrections for pseudorange and delta-range made by the GPS receiver at the mobile equipment 115…” and para [0135] states, “If the matrix has enough data to compute the error-field parameters for this satellite, then the vernier cell error field terms a0, a1 and a2 are computed at 1625 using the available data.  To do this, the satellite's position at a specified time (e.g., time of transmission of a satellite signal used to measure its position) is calculated using all available data, including the corrections obtained from the network measurements.  This calculated satellite position is used to define a line-of-site vector to the location of each reference station of the vernier cell.  The dot product of the line-of-site vector with the satellite position-error vector is the component of the satellite position-error vector which would affect the pseudorange determined for this satellite at the reference station's location.  The satellite clock error is also known from the network corrections.  From this information an adjustment to instantaneous range error can be determined for the reference station.”  These paragraphs along with para [0075]-[0076] broadly reads on “jointly solving for values of the parameters of the function and the parameters representing the position of the signal receiver and the clock drift of the signal receiver” as claimed.
37 CFR 1.111(b) states, “A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”  Applicant has failed to specifically point out how the language of the claims patentably distinguishes them from the references.  Further, 37 CFR 1.111(c) requires Applicant to “clearly point out the patentably novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.”  In this case, Applicant has failed to clearly point out patentable novelty and failed to show how the amendment avoids the reference and the combination of references applied against the claims.  Therefore, the rejections are still proper and sustained.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,868,820 discloses methods and apparatus which characterize the ionospheric error across a network of GNSS reference stations.  The method relies on dual-frequency phase measurements in a geometry-free linear combination.  The data are filtered for ambiguities and the characteristic parameters of the ionosphere.  In combination with filter results from other combinations of phase measurements (ionosphere free combination), the physically-based model provides rapid and reliable ambiguity resolution.
US 7,289,061 discloses a method, apparatus and article of manufacture provide ionospheric ground-truth measurements for use in a wide-area augmentation system (WAAS).  Ionospheric psuedorange/code and carrier phase data as primary observables is received by a WAAS receiver.  A polynomial fit is performed on the phase data that is examined to identify any cycle slips in the phase data.  The phase data is then leveled.  Satellite and receiver biases are obtained and applied to the leveled phase data to obtain unbiased phase-leveled ionospheric measurements that are used in a WAAS system.  In addition, one of several measurements may be selected and data is output that provides information on the quality of the measurements that are used to determine corrective messages as part of the WAAS system.
US 6,799,116 discloses methods and apparatus for producing GPS corrections, comprising: collecting measurements from a plurality of network reference stations; determining network corrections from the measurements; determining residual errors at one or more vernier-cell reference stations; and preparing vernier-cell corrections to compensate the residual errors within a vernier-cell region.  Network correction streams are described and illustrated which contain network corrections derived from a plurality of network reference stations and residual error corrections derived from one or more vernier-cell reference stations.  Methods and apparatus are described for employing such network correction streams in a virtual reference station to produce corrections and/or virtual measurements for use in a GPS receiver.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646